Case 1:19-cv-04207-GHW Document 29 Filed 12/03/19 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KEVIN JENKINS, on behalf of himself and others
similarly situated,
Plaintiff,
v. 19-CV-4207 (GHW)
CRAFTED BEEKMAN, LLC d/b/a CRAFTED at
the BEEKMAN HOTEL and TOM COLICCHIO,

Defendants.

i
'
i
I
1
t
4
,
!
t
I
I
‘
1
i
J
t
'
J

 

STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE
IT IS HEREBY STIPULATED that this action has been discontinued and is hereby
dismissed without prejudice, without costs or attorneys’ fees to any party against any other. This

Stipulation may be filed with the Court without further notice to any party.

Dated: New York, New York
Decerprper A, 2019

 

 

For the Plaintiffs: For the Defendants:
JOSEPH KIRSCHENBAUM LLP GOLENBOCK EISEMAN ASSOR BELL
QT. & PESKOE LLP
5 .
By: * - Ruarbourn By: Wh 4 om
D. Maimon Kirschenbaum, Esq. Alexanfldt (Wilde Leonard, Esq.
Josef Nussbaum, Esq. Jeffrey Miller, Esq.
32 Broadway, Suite 601 711 Third Avenue, 17th Floor
New York, New York 10004 New York, New York 10017
(212) 688-5640 (212) 907-7300
maimon@jk-llp.com aleonard@golenbock.com
jnussbaum@jk-llp.com jmiller@golenbock.com
Attorneys for Plaintiff Attorneys for Defendants
SO ORDERED:

 

US.D.J.
